DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	The following is a Final office action in response to the communication received on February 23, 2021. Claims 1, 9, 13-14, 16, 18, and 20 are amended. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
	
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). 
Under step 1, per MPEP 2106.03, claims 1-8 are a method, claims 9-13 are also a method, and claims 14-20 are a system. Thus, each claim, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to a judicial exception, namely an abstract idea.
	Under step 2A prong one, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."


(I) An abstract idea as recited per claims 1 and 9 (taking recitation of claim 1 as representative as claims 1 and 9 recite substantially similar subject matter) is as follows: (a) 
(a) collecting (or receiving), [...], observational data describing provision of [...] content over time to a plurality of users;
(b) determining, [...], resulting causal impacts of a plurality of items of [...] content on an outcome from the observational data, the determining performed simultaneously [...] for a plurality of treatment and a plurality of control sequences formed from the plurality of items of [...] content, the determining including:
	(b1) identifying the plurality of treatment sequences provided to first sets of users taken from the plurality of users, the plurality of treatment sequences including respective said items of [...] content;
	(b2) constructing the plurality of control sequences from the plurality of treatment sequences, respectively, by removing at least one of the respective said items of the [...] content from respective said treatment sequences;
	(b3) identifying second sets of users from the plurality of users, the second set of users provided with respective said control sequences;

	(b5) locating subsets from the first set of users that match subsets from the second set of users based on the propensity scores;
	(b6) determining a first set of causal impacts of the at least one of the respective said items of the [...] content on the outcome for the subsets of the users from the first sets of users, respectively;
	(b7) determining a second set of causal impacts of the at least one of the respective said items of the [...] content on the outcome for the subset of the users from the second sets of users, respectively; and
	(b8) determining whether the resulting causal impact of the at least one of the respective said items of the digital content has a negative causal impact on other items of the plurality of [...] content on achieving the outcome based on a comparison of respective ones of the first set of causal impacts with responsive ones of the second set of causal impacts; and
(c) ... controlling, [...], output of a subsequent item of [...] content [...] to a client [...] based on the resulting causal impacts.
	- per claim 14, it recites substantially similar subject matter as claim 1 above with the exception of following limitation: (a5) a causal impact estimation [...] to determine, [...], the resulting causal impacts as to whether the respective said items of the [...] content have a positive, neutral, or negative causal impact on other items of the plurality of [...] marketing content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from 
	Further, dependent claims 2-8, 10-13, and 15-20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below. For instance, note recitation of claims 2, 10, 15 (and taking recitation of claim 2 as representative) wherein data is observational data in which each of the plurality of users are provided with at least one of the plurality of items of [...] content. Thus, in this instance, italicized recitation is the abstract recitation and one or more additional element(s) is/are denoted using square brackets, [...], i.e. the word "digital" in this instance as it confines the idea to a technical environment, and has been considered under prong two and step 2B. 
	Additionally, claims 3, 11, and 16 recite wherein the locating includes calculating the propensity score as a summary measure for the covariates for respective said users in the first and second sets; claims 4 and 12 recite wherein the covariates includes any of household income, gender, amount of time in which the respective said users received at least one of the plurality of items of [...] content, amount of money spent on purchases of goods or services related to the plurality of items of [...] content, or number of purchases of goods or services related to the plurality of items of [...] content; claims 5 and 17 recite wherein the locating includes using a greedy algorithm; claims 6, 13, and 18 recite wherein the outcome includes any of a conversion rate, an amount of revenue generated, or a subscription rate for the subsequent claims 19 and 7 recite wherein the resulting causal impacts indicates whether the respective said items of the [...] content have a positive, neutral, or negative causal impact on the outcome; and claims 8 and 20 recite wherein the determining the resulting causal impacts includes subtracting respective ones of the first set of causal impacts from respective ones of the second set of causal impacts.
	(II) Thus, based on the foregoing recitation, the claims recite an abstract idea of estimating resulting causal impact of a particular item wherein the item is included in plurality of treatment sequences and not included in plurality of control sequences to sets of users who are further filtered into subsets of user based on matching characteristics to study causal impact of the particular item to ascertain whether causal impact of the particular item justifies its presentation to clients subsequently or in the future, which is primarily (emphasis added) mental processes and certain methods of organizing human activity which is carried out at least in part using mathematical concepts. 
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Further, see MPEP 2106.04(a)(2) III. A-C. This grouping is applicable as user behavior associated with treatment sequences and control sequences is evaluated to provide a judgement in terms of causal impact of a particular item, which again is present in treatment sequences and absent in control sequences, to formulate a opinion in terms of positive, neutral, or negative such that decision as to whether that particular item should be presented to a client based on the results of the causal impact.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C. This grouping and subgrouping as noted above is applicable as the claims pertain to, based on the foregoing abstract recitation, studying the effects of a marketing item on other marketing items by presenting it to sets of users, and for instance note "determine, [...], the resulting causal impacts as to whether the respective said items of the [...] content have a positive, neutral, or negative causal impact on other items of the plurality of [...] marketing content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from the second sets of users", i.e. mental evaluation of commercial interactions (including advertising, marketing or sales activities or behaviors) such that "output of a subsequent item of [...] content [...] to a client [...]", can be controlled based on the resulting causal impacts of the item by comparing treatment and control sequences presented to users.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. This grouping is applicable due to:
	(I) explicit recitation, for instance note (a) per claims 1 and 9 "calculating propensity scores for the plurality of users, respectively, as a summary measure of covariates that describe characteristics of the plurality of users, the calculating performed using logical regression," (b) per claims 3, 11, and 16 calculating a propensity score, (c) per claims 5 and 17 a greedy algorithm, and (d) subtracting per claims 8 and 20; and 
I. Evaluating Whether A Claim Recites A Judicial Exception At Step 2A Prong One " sub-section "B. Multiple Judicial Exceptions Recited In A Claim" note "Other claims may recite multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. "; and see section "II. The Groupings Of Abstract Ideas Enumerated In The 2019 PEG " note "These groupings are not mutually exclusive, i.e., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG. For example, a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings, and proceed with the analysis in Step 2A Prong Two." Accordingly, based on foregoing items (I) and (II), the mathematical concepts grouping is applicable.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under step 2A prong two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are per claims 1 and 9 are a digital environment comprising digital content items, a computing device, a network, and client devices; per claim 14 modules, namely a sequence identification module; a user matching module; a causal impact estimation module; and a marketing content control module, implemented by a processing system and computer-readable storage medium of a computing device; and per remaining claims 2-8; 10-13; and 15-20, they either recite the same additional element as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic. The additional elements, namely a computing device or a processing system and computer-readable storage medium of a computing device are simply utilized as generic tools to implement the abstract idea or plan or modules as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, for instance see at least as-filed spec. para. [0017] note "an example device that can be implemented as any type of computing device as described and/or utilized with reference to FIGS. 1-6 to implement embodiments of the techniques described herein"; [0026]-[0027], [0062]-[0075]. Additionally, the claims are implementing a commercial solution to a commercial problem, for instance see [0001]-[0004], [0008].
	Further, the abstract idea is intended to be carried out in a technical environment, such as a digital environment and network based environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). Here, the computing device via a network, collects data describing provision of digital content over time to a plurality of users [however such data gathering is considered insignificant extra solution activity (see MPEP 2106.05(g))], wherein one or more digital content item's presence is evaluated through comparison of treatment  and control sequences to ascertain causal impacts on users, to control output, by the computing device, a subsequent item of digital content via a network to a client device based on the resulting causal impacts, i.e. receiving and/or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Therefore, the abstract idea of estimating resulting causal impact of a particular item wherein the item is included in plurality of treatment sequences and not included in plurality of control sequences to sets of users who are further filtered into subsets of user based on matching characteristics to study causal impact of the particular item to ascertain whether causal impact of the particular item justifies its presentation to clients subsequently or in the future (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two). As such, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, the claims, namely 1-20, are directed to the abstract idea of estimating resulting causal impact of a particular item wherein the item is included in plurality of treatment sequences and not included in plurality of control sequences to sets of users who are further filtered into subsets of user based on matching characteristics to study causal impact of the particular item to ascertain whether causal impact of the particular item justifies its presentation to clients subsequently or in the future - has not been applied in an eligible manner. The claim Id. or note step 2A prong two).
	Regarding insignificant extra-solution activity, such as (i) a pre-solution activity e.g. data gathering, here note "collecting, by the computing device via a network, data describing
provision of digital content over time to a plurality of users"; and (ii) a post-solution activity e.g. outputting a result to a device or printer printing, here note "controlling, by the computing device, output of a subsequent item of digital content via a network to a client device based on the resulting causal impacts" [such activates are considered insignificant extra solution activity (see MPEP 2106.05 and 2106.05(g))]. The courts have already found such insignificant extra-solution activates as well-understood, routine, or conventional. Accordingly, the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing by citing appropriate case law precedents as follows:
i. Receiving (here collecting) or transmitting ( here output of a subsequent item) data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. similarly here a digital content item is evaluated by presenting treatment and control sequences comprising plurality of items to study the effect or causal impact of the digital items on other items and on users such that subsequently an optimized selection of a digital item can be made based on the causal impact.
	Therefore the claims here fail to contain any additional element or combination of additional elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Reasons for Withdrawal
4.	Please note the Patent Board Decision of record 09/24/2020, and the reasons provided by the Examiner in the Non-Final Rejection of record 01/21/2021.
Response to Applicant's Remarks/Arguments
5.	As per "Interview Summary" note the interview summary of record 02/26/2021.
	As per "§ 112 Rejection" the Applicant has amended in accordance with the Examiner's suggestion. Accordingly, the rejection is withdrawn.
	As per "§ 101 Rejection" in the response filed on February 23, 2021, the Applicant arguments are set forth on pages 9-19 under "Remarks" section. The Examiner notes the Patent Board Decision rendered on 09/24/2020 and since then the claims have been amended, but they do not affect the analysis under 101 to the level where the claims now become eligible under 35 U.S.C. 101 upon reconsideration of the amended claims since the board decision, i.e. the claims 
	Next, the Applicant argues a single claim, namely independent claim 14, out of claims 1-20 that are pending. Claims 1, 9, and 14 are independent claims. Claim 14 which is particularly argued is the broadest in scope (as it omits claim recitation which invokes mathematical concepts in remaining independent claims 1 and 9) when compared with independent claims 1 and 9. The Applicant on pages 11-13 of the response filed 2/23/2021 argues that none of the groupings, namely "(a) Mathematical concepts"; "(b) Certain methods of organizing human activity"; and "(c) Mental processes" apply under step 2A prong one. 
	The Applicant particularly argues based on claim 14 recitation as follows: 
	"With respect to part (b) above, the Office references "marketing" and "advertising, marketing, or sales activities." Office Action, p. 20. However, claim 14 as amended also does not recite marketing or sales activities. Further, at no point is human activity organized in the claim. Rather, a causal impact on achieving an outcome is described.
	According to the USPTO, concepts that the courts have identified as being "concepts relating to managing human behavior" include "managing a game of bingo," a "mental process that a neurologist should follow when testing a patient," and so forth. USPTO's February 2018: Eligibility Quick Reference Sheet Identifying Abstract Ideas (Part 2) such concepts are directed to managing human behavior, such as claims directed to telling a human how to think (e.g. Meyer) or claims directed to telling humans how to interact with one another (e.g. Planet Bingo). The claims at hand are simply neither directed to telling humans how to think nor how to interact with one another. Rather, the claim describes a determination of an effect of digital content on achieving an action.
	In claim 14, for instance, sequencies of digital content provided to users are identified and used to estimate causal impacts of the digital content, which is then used to "automatically control output of a subsequent item of digital content over a network to a client device responsive to the resulting causal impacts." Thus, the digital content is organized and controlled, not human activities."

	However, the Examiner respectfully disagrees. The Examiner notes that the Applicant has relied on wordsmithing to amend recitation by deleting recitation of "marketing" in "digital marketing content" from the claim, for instance claim 14 pre board decision recited "first sequence of a plurality of items of digital marketing content" which post board decision has digital content." This is precisely the type of wordsmithing that the courts cautioned against in Alice ruling. Thus, it is apparent that output of digital content  is what is being controlled and indeed the claim as a whole based on broadest reasonable interpretation of the abstract recitation in light of the as-filed specification as present in claim 14, as invokes certain methods of organizing activity which applies to, note "The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C." The Applicant appears to have confused to different groupings, namely certain methods of organizing human activity and mental processes, based on what is being argued against "Certain methods of organizing human activity." The Applicant should carefully note the sub-groupings and present their arguments accordingly. Thus, indeed organization of digital content or marketing content based on analysis of received observational data, which entails estimating "resulting causal impacts as to whether the respective said items of the digital content have a positive, neutral, or negative causal impact on other items of the plurality of digital content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from the second sets of users" such that out of such content items can be controlled is indeed - commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors. Also, the Examiner notes the certain methods of organizing human activity grouping are unpersuasive. 

	Next, the Applicant further argues on pages 12-13 as follows: 
	"With respect to part (c) above, the updated portions of the MPEP are instructive regarding what subject matter falls in the mental processes group. In particular, the MPEP explains that the "courts consider a mental process (thinking) that 'can be performed in the human mind, or by a human using a pen and paper.' MPEP §2106.04(a)(2)(III). Applicant submits that in claim 14 the "determine, automatically and without user intervention, the resulting causal impacts as to whether the respective said items of the digital content have a positive, neutral, or negative causal impact on other items of the plurality of digital content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from the second sets of users" and that "the determination performed simulataneously by the causal impact estimation module for the plurality of treatment and control sequences treatment and control sequences" cannot be performed in the human mind or using a pen and paper.
	Also, the MPEP cautions that claims "do not recite a mental process when they do not contain limitations that can practically be performed in the human mind" (MPEP  2106.04(a)(2)(III)(A)) (emphasis added by Applicant). Thus, if claim limitations cannot "practically" be performed in the human mind, the claim is not directed to an abstract idea. Applicant again submits for the sake of argument alone that even if it were possible to perform the recited determination, such a determination is not practically performed in a human mind simultaneously for he claimed sequences. Further, this cannot be performed "automatically and without user intervention.
	Accordingly, it is respectfully submitted that claim 14 as amended does not recite an abstract idea."
	However, the Examiner respectfully disagrees. The Examiner notes that "The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Further, see MPEP 2106.04(a)(2) III. A-C. This grouping is applicable as user behavior associated with treatment sequences and control sequences is evaluated to provide a judgement in terms of causal impact of a particular item, which again is present in treatment sequences and absent in control sequences, to formulate an opinion in terms of positive, neutral, or negative such that decision as to whether that particular item should be presented to a client based on the results of the causal impact. Further, indeed this kind of why? such an abstract process cannot be performed using pen and paper and simultaneously under broadest reasonable interpretation applied to the abstract recitation in light of the as-filed specification, once again, by simply performing an abstract or human analog process where one group is shown treatment sequences while simultaneously other group is shown control sequences, and evaluating the obtained result simultaneously? Thus, there is no question or doubt that this particular grouping is squarely applicable based on the abstract recitation. The Examiner notes simply performing the abstract process automatically using a computer is evaluated under prong two and step 2B as it entails use of additional elements. Therefore, the Applicant's argument against claim 14 mental processes grouping are unpersuasive. 
	Next, the Applicant argues against "Step 2A, Prong 2" on pages 13-16 of the response filed 2/23/20201. The Applicant argues (i) "thus no "pure control" is available as used on conventional techniques. Applicant's Specification, [0035]"; and (ii) supports the argument by citing "Example 42, which involves a "method for transmission of notifications when medical records are updated." 
	Regarding argument (i), the "pure" control group is not claimed and even if it were claimed it would be analyzed under prong one as an abstract concept of organizing a group of users in a "pure control" group as this is not an additional element, rather an abstract recitation which would organize users to whom control sequence of digital content items would be shown additional elements are to be evaluated and based on the additional elements determination is to be made whether the additional elements integrate the judicial exception, namely abstract idea (as it applies to instant claims), into a practical application. As explained firstly under prong two, merely executing "apply it" instructions and transmitting an output in a digital and/or network based communication environment fails to integrate the abstract idea, and then secondly explained based on consideration of the additional elements under step 2B, they also fail to provide "significantly more" - note step 2A prong two and then step 2B analysis as set forth under 35 U.S.C. 101.
	Next, the Applicant argues "step 2B" on pages 16-19 of the response filed 2/23/20201 and appears to repeat at least partly arguments made in prong two, accordingly  once again note the Examiner's response to Applicant's arguments against step 2A prong 2, i.e. note Examiner's response to (i) and (ii) above. Additionally, the Applicant argues in view of as-filed spec. para. [0036], however once again analyzing and evaluating data is an evaluation under prong one and merely executing the idea automatically as "apply it" instructions, and confining the idea to a technical environment such as digital and/or network based communication environment simply fails to provide "significantly more" as explained under step 2B. 
	Regarding Board decision in view of prior art, the Applicant is to pointed to see a recent decision by the federal circuit cxLoyalty, Inc. v. Maritz (Fed. Cir. 2021) note 

On appeal here, the Federal Circuit concluded that the claims are ineligible — and, in particular, that the claims fail Alice Step Two.
Maritz attempts to distinguish claim 16 at both steps one and two on the basis of its added requirement that the GUI “is able to convert vendor-related information into information formatted for the GUI, which GUI-formatted information may then be provided to the claimed participants.”
Maritz argues that the added limitation constitutes a technological solution to a technological problem. However, Maritz does not contend that the claimed invention improves the use of computers as a tool by reciting a new way for computers to conduct format conversion. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, claim 16 does not claim a patent-eligible technological solution to a technological problem.
At the trial, Maritz presented unrebutted expert testimony that the information conversion was not “well-understood, routine, or conventional.”  On appeal, the Federal Circuit gave no weight to that conclusory testimony and rather found that the testimony did not actually present anything to support the conclusion other than an argument that the invention as a whole was novel.  “But, as explained previously, our cases are clear that a patent claim is not eligible under § 101 merely because it recites novel subject matter.”"

	Therefore, the Examiner finds the Applicant's arguments against 35 U.S.C. 101 rejection unpersuasive.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.P/Examiner, Art Unit 3688     

/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688